DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 8/17/2021 is being considered by the examiner.
Response to Amendment
The amendment filed on 11/19/2021 has been entered. Claims 1-9 and 14-21 are pending in the application. Claims 10-13 are canceled. Applicant has amended the specification to address minor informalities. Therefore, the objection to the specification has been withdrawn. Applicant has amended claims 3, 15, and 19 to address the claim objections and rejections under 112(a).  With respect to the claim rejections under 112(b), Applicant has amended claims 1, 11, 14, and 18 to address lack of antecedent basis in the Non-Final office action mailed on 8/20/2021. Therefore, the claims objections and claim rejections under 112(a) and 112(b) have been withdrawn.
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Timothy  on 12/8/2021.
The application has been amended as follows: 
1.	(Currently Amended) A driver monitoring system for monitoring a driver of a vehicle, the driver monitoring system comprising: 
an illumination source disposed at a vehicle equipped with the driver monitoring system, wherein the illumination source emits non-visible light that illuminates at least a portion of a driver of the vehicle;
a reflector disposed at a windshield of the vehicle, wherein the reflector reflects non-visible light incident at the reflector, and wherein the reflector allows visible light incident at the reflector to pass through the reflector;
a camera disposed at an interior of the vehicle and having a field of view that encompasses the reflector; 
a control comprising circuitry and associated software;
wherein the circuitry of the control comprises an image processor for processing image data captured by the camera; 
wherein the illumination source emits non-visible light that reflects off the illuminated portion of the driver of the vehicle; 
wherein non-visible light emitted by the illumination source that is reflected off the illuminated portion of the driver and that is incident at the reflector reflects off the reflector so as to be within the field of view of the camera;
wherein, based on the non-visible light emitted by the illumination source and reflected off the illuminated portion of the driver and reflected off the reflector, the camera captures image data representative of the illuminated portion of the driver; 
wherein, responsive to processing by the image processor of image data captured by the camera, the illuminated portion of the driver is monitored;
wherein the non-visible light emitted by the illumination source reflects off of the reflector prior to illuminating the illuminated portion of the driver of the vehicle; 
wherein the illuminated portion of the driver includes at least eyes of the driver, and wherein the illumination source is located at the instrument panel of the vehicle, and wherein the non-visible light emitted by the illumination source reflects off the reflector and toward the eyes of the driver of the vehicle at an angle relative to a viewing direction of the driver, and wherein the angle is greater than 5 degrees and less than 30 degrees; and
wherein the angle of the reflected light relative to the illuminated portion of the driver is the angle between (i) an optical path between the reflector and the eyes of the driver and (ii) a principal axis of a forward view of the driver through the windshield of the vehicle.

10-13. (Canceled)

14.	(Currently amended) A driver monitoring system for monitoring a driver of a vehicle, the driver monitoring system comprising: 
an illumination source disposed at a vehicle equipped with the driver monitoring system, wherein the illumination source emits non-visible light that illuminates at least a portion of a driver of the vehicle;
a reflector disposed at a windshield of the vehicle, wherein the reflector reflects non-visible light incident at the reflector, and wherein the reflector allows visible light incident at the reflector to pass through the reflector;
wherein the driver, during operation of the vehicle, has an unobstructed forward view through the reflector and through the windshield; 
a camera disposed at an interior of the vehicle and having a field of view that encompasses the reflector; 
wherein the illumination source emits non-visible light having wavelength between 900 nm and 980 nm; 
wherein the camera comprises a bandpass filter that passes non-visible light having wavelength between 900 nm and 980 nm and attenuates light having wavelength less than 900 nm and greater than 980 nm; 
a control comprising circuitry and associated software;
wherein the circuitry of the control comprises an image processor for processing image data captured by the camera; 
wherein the illumination source emits non-visible light that reflects off the illuminated portion of the driver of the vehicle; 
wherein non-visible light emitted by the illumination source that is reflected off the illuminated portion of the driver and that is incident at the reflector reflects off the reflector so as to be within the field of view of the camera;
wherein, based on the non-visible light emitted by the illumination source and reflected off the illuminated portion of the driver and reflected off the reflector, the camera captures image data representative of the illuminated portion of the driver; 
wherein, responsive to processing by the image processor of image data captured by the camera, the illuminated portion of the driver is monitored;
wherein the non-visible light emitted by the illumination source reflects off of the reflector prior to illuminating the illuminated portion of the driver of the vehicle; 
wherein the illuminated portion of the driver includes at least the of the driver, and wherein the illumination source is located at the instrument panel of the vehicle, and wherein the non-visible light emitted by the illumination source reflects off the reflector and toward the eyes of the driver of the vehicle at an angle relative to a viewing direction of the driver, and wherein the angle is greater than 5 degrees and less than 30 degrees; and
wherein the angle of the reflected light relative to the illuminated portion of the driver is the angle between (i) an optical path between the reflector and the of the driver and (ii) a principal axis of a forward view of the driver through the windshield of the vehicle.

18.	(Currently Amended) A driver monitoring system for monitoring a driver of a vehicle, the driver monitoring system comprising: 
an illumination source disposed at a vehicle equipped with the driver monitoring system, wherein the illumination source emits non-visible light that illuminates at least a portion of a driver of the vehicle, and wherein the illuminated portion of the driver includes at least of the driver;
a reflector disposed at a windshield of the vehicle, wherein the reflector reflects non-visible light incident at the reflector, and wherein the reflector allows visible light incident at the reflector to pass through the reflector;
wherein the driver, during operation of the vehicle, has an unobstructed forward view through the reflector and through the windshield; 
a camera disposed at an interior of the vehicle and having a field of view that encompasses the reflector; 
a control comprising circuitry and associated software;
wherein the circuitry of the control comprises an image processor for processing image data captured by the camera; 
wherein the illumination source is located at the instrument panel of the vehicle, and wherein the non-visible light emitted by the illumination source reflects off the reflector and toward the eyes of the driver of the vehicle at an angle relative to a viewing direction of the driver; 
wherein the angle of the reflected light relative to the illuminated portion of the driver is the angle between (i) an optical path between the reflector and the of the driver and (ii) a principal axis of a forward view of the driver through the windshield of the vehicle; 
wherein the angle is greater than 5 degrees and less than 30 degrees; 
wherein non-visible light emitted by the illumination source that is reflected off the eyes of the driver and that is incident at the reflector reflects off the reflector so as to be within the field of view of the camera;
wherein, based on the non-visible light emitted by the illumination source and reflected off the eyes of the driver and reflected off the reflector, the camera captures image data representative of the eyes of the driver; and
wherein, responsive to processing by the image processor of image data captured by the camera, the eyes of the driver are monitored.
(End of Amendment)
Allowable Subject Matter
Claims 1-9 and 14-21 are allowed.
The following is an examiner’s statement of reasons for allowance: The Examiner agrees with the Applicant’s remarks filed on 11/19/2021, pg. 12, for independent claims 1 and 14. Allowable subject matter for claims 18-21 were provided in the Non-final office action mailed on 8/20/2021. Claims 2-9, 15-17, and 19-21 are dependent on claims 1, 14, and 18, respectively. Therefore, claims 1-9 and 14-21 are allowed over the prior art made of record.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Daniella M. DiGuglielmo whose telephone number is (571)272-2682. The examiner can normally be reached Monday - Friday 7:30 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nay Maung can be reached on 571-272-7882. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/Daniella M. DiGuglielmo/Examiner, Art Unit 2664                                                                                                                                                                                                        
/NAY A MAUNG/Supervisory Patent Examiner, Art Unit 2664                                                                                                                                                                                                        


1/6/2022